FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 under the Securities Exchange Act of 1934 For the month ended November, 2010 ICON plc (Registrant's name) 0-29714 (Commission file number) South County Business Park, Leopardstown, Dublin 18, Ireland (Address of principal executive offices) Ciaran Murray, CFO South County Business Park, Leopardstown, Dublin 18, Ireland. Ciaran.Murray@iconplc.com 011-353-1-291-2000 (Name, telephone number, email and/or facsimile number and address of Company contact person) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. YesX No Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes NoX Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes NoX Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82 N/A ICON plc This report on Form 6-K is hereby incorporated by reference in the registration statement on Form F-3 (Registration No.333-133371) of ICON plc and in the prospectus contained therein, and this report on Form 6-K shall be deemed a part of such registration statement from the date on which this report is filed, to the extent not superseded by documents or reports subsequently filed or furnished by ICON plc under the Securities Act of 1933 or the Securities Exchange Act of 1934. 1 ICON plc GENERAL As used herein, “ICON”, the “Company” and “we” refer to ICON plc and its consolidated subsidiaries, unless the context requires otherwise. Business We are a contract research organization (“CRO”), providing outsourced development services on a global basis to the pharmaceutical, biotechnology and medical device industries. We specialize in the strategic development, management and analysis of programs that support Clinical Development - from compound selection to Phase I-IV clinical studies. We believe that we are one of a select group of CROs with the capability and expertise to conduct clinical trials in most major therapeutic areas on a global basis. At September 30, 2010 we had approximately 7,800 employees, in 71 locations in 39 countries, providing Phase I - IV Clinical Trial Management, Drug Development Support Services, Data Management and Biostatistical, Central Laboratory, Imaging and Contract Staffing services. We have the operational flexibility to provide development services on a stand-alone basis or as part of an integrated “full service” solution. Headquartered in Dublin, Ireland, we began operations in 1990 and have expanded our business through internal growth and strategic acquisitions. ICON plc’s principal executive office is located at: South County Business Park, Leopardstown, Dublin 18, Republic of Ireland. The contact telephone number of this office is 353 (1) 291 2000. For the nine months ended September 30, 2010 we derived approximately 44.1%, 45.6% and 10.3% of our net revenue in the United States, Europe and Rest of World, respectively. Recent Developments Acquisitions On May 17, 2010 the Company acquired Timaq Medical Imaging, a European provider of advanced imaging services to the pharmaceutical and biotechnology industry, headquartered in Zurich, Switzerland for an initial cash consideration of CHF 1.3 million ($1.2 million).Certain performance milestones were built into the acquisition agreement requiring potential additional consideration of up to CHF 2.9 million ($3.0 million) if these milestones are achieved during the years ended December 31, 2010 to December 31, 2013. Bank Credit Lines and Loan Facilities On September 3, 2010 a committed 364 day credit facility was negotiated with J.P. Morgan for $10 million.The facility bears interest at LIBOR plus a margin and is secured by certain composite guarantees and pledges in favor of the bank.At September 30, 2010 $10 million was available to be drawn under the facility. 2 ICON plc CONDENSED CONSOLIDATED BALANCE SHEETS AS AT SEPTEMBER 30, 2, 2009 (Unaudited) (Audited) September 30 December 31 ASSETS (in thousands) Current Assets: Cash and cash equivalents $ $ Short term investments - available for sale - Accounts receivable Unbilled revenue Other receivables Deferred tax asset Prepayments and other current assets Income taxes receivable Total current assets Other Assets: Property, plant and equipment, net Goodwill Non-current other assets Non-current income taxes receivable Non-current deferred tax asset Intangible assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Payments on account Other liabilities Deferred tax liability Income taxes payable Total current liabilities Other Liabilities: Non-current other liabilities Non-current government grants Non-current income taxes payable Non-current deferred tax liability Shareholders' Equity: Ordinary shares, par value 6 euro cents per share; 100,000,000 shares authorized, 60,074,916 shares issued and outstanding at September 30, 2010 and 59,007,565 shares issued and outstanding at December 31, 2009 Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ICON plc CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2, 2009 (UNAUDITED) Three Months Ended Nine Months Ended September 30 September 30 September 30 September 30 (in thousands except share and per share data) Revenue: Gross revenue $ Reimbursable expenses ) Net revenue Costs and expenses: Direct costs Selling, general and administrative expense Depreciation and amortization One-time net charges - - - Total costs and expenses Income from operations Interest income 46 Interest expense ) Income before provision for income taxes Provision for income taxes (including one-time credits) Net income $ Net income per Ordinary Share: Basic $ Diluted $ Weighted average number of Ordinary Shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 ICON plc CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2009 (UNAUDITED) Nine Months Ended September 30 September 30 (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Loss on disposal of property, plant and equipment Depreciation and amortization Amortization of grants ) ) Share compensation expense Deferred taxes ) ) Changes in assets and liabilities: Decrease in accounts receivable (Increase)/decrease in unbilled revenue ) Decrease in other receivables 2 Increase in prepayments and other current assets ) ) Increase in other non current assets ) ) (Decrease)/increase in payments on account ) (Decrease)/increase in other current liabilities ) Increase in other non current liabilities (Decrease)/increase in income taxes payable ) Decrease in accounts payable ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property, plant and equipment ) ) Purchase of subsidiary undertakings ) ) Purchase of short term investments ) ) Sale of short term investments Cash received on acquisition - 32 Grants received - Net cash provided by/(used in) investing activities ) Cash flows from financing activities: Drawdown of bank credit lines and loan facilities - Repayment of credit lines and facilities - ) Proceeds from exercise of share options Share issuance costs ) ) Tax benefit from the exercise of share options Repayment of other liabilities ) ) Net cash provided by/(used in) financing activities ) Effect of exchange rate movements on cash ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period $ $ Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 ICON plc CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) Shares Amount Additional Paid-in Capital Accumulated Other Comprehensive Income Retained Earnings Total (dollars in thousands, except share data) Balance at December 31, 2009 $ Comprehensive Income: Net income Currency translation adjustment (net of taxation) - - - ) - ) Total comprehensive income Share issuance costs ) ) Exercise of share options 85 Non-cash stock compensation expense Tax benefit on exercise of options Balance at September 30, 2010 $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 ICON plc NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2010 1. Basis of Presentation These condensed consolidated financial statements, which have been prepared in accordance with United States generally accepted accounting principles (“US GAAP”), have not been audited. The condensed consolidated financial statements reflect all adjustments, which are, in the opinion of management, necessary to present a fair statement of the operating results and financial position for the periods presented. The preparation of the condensed consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect reported amounts and disclosures in the condensed consolidated financial statements. Actual results could differ from those estimates. The condensed consolidated financial statements should be read in conjunction with the accounting policies and notes to the consolidated financial statements included in ICON’s Form 20-F for the year ended December 31, 2009. Operating results for the nine months ended September 30, 2010, are not necessarily indicative of the results that may be expected for the fiscal period ending December 31, 2010. 2. Goodwill September 30 December 31 (in thousands) Opening balance $ $ Current period acquisitions Prior period acquisitions ) Foreign exchange movement ) Closing balance $ $ On May 17, 2010 the Company acquired Timaq Medical Imaging (“Timaq”), a European provider of advanced imaging services to the pharmaceutical and biotechnology industry, headquartered in Zurich, Switzerland for an initial cash consideration of CHF 1.3 million ($1.2 million).Certain performance milestones were built into the acquisition agreement requiring potential additional consideration of up to CHF 2.9 million ($3.0 million) if these milestones are achieved during the years ended December 31, 2010 to December 31, 2013. CHF 2.9 million ($3.0 million) was accrued in relation to these milestones at September 30, 2010. The acquisition of Timaq has been accounted for as a business combination in accordance with FASB ASC 805 Business Combinations. The following table summarizes the fair values of the assets acquired and the liabilities assumed: May 17 (in thousands) Property, plant and equipment $ Goodwill Other current assets Current liabilities ) Purchase price $ Goodwill represents the acquisition of an established workforce with experience in the provision of advanced imaging services to the pharmaceutical and biotechnology industry. 7 Prior Period Acquisitions- Acquisition of Qualia Clinical Services Inc. and Veeda Laboratories Ltd. During the year ended December 31, 2009 the Company completed the acquisitions of Qualia Clinical Services, Inc. a Phase 1 facility located in Omaha, Nebraska and Veeda Laboratories Limited, a specialist provider of biomarker laboratory services to the global pharmaceutical and biotechnology industries, located in Oxford, United Kingdom, neither of which are considered individually significant. In aggregate, the total purchase price for these acquisitions was approximately $2.2 million. The excess of the consideration paid over the carrying value of the assets acquired of $0.6 million has been recorded as goodwill of $1.6 million. The acquisitions of Qualia Clinical Services Inc. and Veeda Laboratories Ltd. have been accounted for as a business combination in accordance with FASB ASC 805 Business Combinations which is effective for all acquisitions which have taken place since January 1, 2009. The following table summarizes the fair values of the assets acquired and the liabilities assumed: (in thousands) Property, plant and equipment $ Intangible assets Goodwill Cash 32 Other current assets Current liabilities ) Non-current liabilities ) Purchase price $ Goodwill represents the acquisition of an established workforce with experience in the provision of Phase I clinical trial management services to pharmaceutical and biotechnology companies. Prior Period Acquisitions - Acquisition of Healthcare Discoveries Inc. On February 11, 2008 the Company acquired 100% of the common stock of Healthcare Discoveries Inc. for an initial cash consideration of $11.1 million, excluding costs of acquisition.Healthcare Discoveries, located in San Antonio, Texas, is engaged in the provision of Phase I clinical trial management services.Certain performance milestones were built into the acquisition agreement requiring payment of additional consideration of up to $10.0 million if these milestones were achieved during the year ended December 31, 2008.On September 3, 2010 $2.2 million was paid to the former shareholders of Healthcare Discoveries Inc. in full and final settlement of the outstanding consideration payable. The acquisition of Healthcare Discoveries has been accounted for as a business combination in accordance with FASB Statement No. 141. The following table summarizes the fair values of the assets acquired and the liabilities assumed at the date of acquisition. February 11 (in thousands) Property, plant and equipment $ Intangible assets Goodwill Cash 5 Other current assets Current liabilities ) Purchase price $ Goodwill represents the acquisition of an established workforce with experience in the provision of Phase I clinical trial management services to pharmaceutical and biotechnology companies. 8 3. One-time net charges One-time net charges recognized during the nine months ended September 30, 2010 comprise: Nine Months Ended September 30 September 30 (in thousands) Restructuring charge $
